DETAILED ACTION
Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (2020/0406659) in view of Chen et al. (2015/0138266).

Regarding claim 1, Aizawa teaches a liquid ejecting device comprising: 
a support portion (fig. 12, unshown support portion holding medium M) configured to support a medium (see fig. 12); 
a liquid ejecting head (fig. 12, item 60) configured to eject a liquid onto the medium supported by the support portion ([0087]); 
a carriage (fig. 12, item 50) on which the liquid ejecting head is mounted (see fig. 12); and 
an alternating current electric field generation unit (see fig. 2, note alternating current generator) configured to generate an alternating current electric field (note that a field is necessarily generated), wherein the alternating current electric field generation unit includes a first electrode (fig. 5, item 3) and a second electrode (fig. 5, connection between item 4 and cover 2) disposed adjacent to each other (see fig. 5), 
a high-frequency voltage generation unit ([0028]) configured to generate a high-frequency voltage to the first electrode and the second electrode ([0028]), and 
a conductor (fig. 5, item 4) configured to electrically couple the first electrode and the second electrode to the high-frequency voltage generation unit (see fig. 5), 
the carriage is configured to reciprocate (see fig. 12),
the first electrode and the second electrode face the support portion and are mounted on the carriage so as to face the support portion (see fig. 12).
Aizawa does not teach wherein a surface of the support portion facing the liquid ejecting head, the first electrode, and the second electrode is constituted by an insulating body. Chen teaches wherein a transport belt constituting a support portion is made of an insulating body (Chen, [0022], see fig. 3, Note that printhead and dryer face support portion belt 9a, which is insulating). While Aizawa teaches applying the dielectric heating arrangement to a line-type printer, Aizawa does not teach a specific arrangement for a support portion in a line-type arrangement. It would have been obvious to one of skill in the art at the time of invention to adopt the arrangement of the printhead, dryer and support portion disclosed by Chen to implement the line-type configuration disclosed by Aizawa because doing so would amount to combining prior art elements according to known methods to obtain predictable results. The resultant device would substitute Chen’s insulating belt 9a for Aizawa’s support portion 5. 	
Regarding claim 3, Aizawa in view of Chen teaches the liquid ejecting device according to claim 1, comprising: a changing unit configured to change a distance from at least one of the first electrode and the second electrode to the support portion (Aizawa, [0095]). 	Regarding claim 4, Aizawa in view of Chen teaches the liquid ejecting device according to claim 1, comprising: a cover (Aizawa, fig. 5, items 1, 2) mounted on the carriage and configured to cover the first electrode and the second electrode between the support portion and the first electrode as well as the second electrode (Aizawa, see fig. 5).

Regarding claim 9, Aizawa in view of Chen teaches the liquid ejecting device according to claim 1, wherein the high-frequency voltage generation unit is configured to generate a high-frequency voltage of from 10 MHz to 20 GHz and a distance between the surface of the support portion and the first electrode as well as the second electrode is from 1 mm to 20 mm (Aizawa, [0095], [0096]).

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Chen as applied to claim 4 above, and further in view of Nagashima (2007/0229611). 
 	Regarding claim 5, Aizawa in view of Chen teaches the liquid ejecting device according to claim 4. Aizawa does not teach a wiper configured to wipe a surface of the cover. Nagashima teaches a wiper to wipe a nozzle surface so as to clean ink mist from the nozzle surface (Nagashima, fig. 5, item 66). It would have been obvious to one of ordinary skill in the art at the time of invention to add a wiper of the type disclosed by Nagashima to the device disclosed by Aizawa in view of Chen because doing so would allow for the wiping of the nozzles, thereby ensuring high print quality. Further, it would have been obvious to use the nozzle wiper of the resultant device to wipe any surface parallel to the conveyance path and susceptible to ink mist adherence with the same wiper because doing so would be a simple extension of the use of the wiper to nearby surfaces in the same wiping direction. Here, that would result in the wiper added to Aizawa in view of Chen’s device wiping both of the nozzle surface and the surface of the cover.  	Regarding claims 6 and 7, Aizawa in view of Chen teaches the liquid ejecting device according to claim 1, wherein the conductor includes a winding (Aizawa, see fig. 5). Aizawa in view of Chen does not teach an air blowing unit configured to blow air to the first electrode and the second electrode, wherein in a direction perpendicular to the surface of the support portion, a distance between the surface of the support portion and the air blowing unit is greater than a distance between the surface of the support portion and the first electrode as well as the second electrode. Nagashima teaches this (Nagashima, see fig. 7, Note that air blowing unit 103 blows air from a position farther from the support portion 106 than where the first and second electrodes would be located. That is, upon combination of Nagashima with Aizawa and Chen, the nozzle surface 50A and the cover portion would be coplanar, and the limitations regarding relative positions would be met. Further, note that the air would be blown to the winding). It would have been obvious to one of ordinary skill in the art at the time of invention to add an air blowing unit of the type disclosed by Nagashima to the device disclosed by Aizawa in view of Chen because doing so would allow for the circulation of air past surfaces susceptible to ink mist adherence, thereby minimizing ink adhering on the surfaces.  	Regarding claim 7, Aizawa in view of Chen teaches the liquid ejecting device according to claim 1, comprising: an air blowing unit, wherein the conductor includes a winding (Aizawa, see fig. 5) and the air blowing unit is configured to blow air to the winding.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Chen as applied to claim 4 above, and further in view of Sakane (2018/0226245). 
 	Regarding claim 8, Aizawa in view of Chen teaches the liquid ejecting device according to claim 1. Aizawa in view of Chen does not teach a control unit configured to control the alternating current electric field generation unit; and a temperature detection unit configured to detect a temperature of at least one of the conductor, the first electrode, and the second electrode, wherein the control unit is configured to stop generation of the high-frequency voltage from the high-frequency voltage generation unit to the first electrode and the second electrode based on a result detected by the temperature detection unit. Sakane teaches this (Sakane, [0100]). It would have been obvious to one of ordinary skill in the art at the time of invention to control the operation of a heater based on measured temperature, as disclosed by Sakane, in the device disclosed by Aizawa in view of Chen because doing so was a well-known feedback scheme at the time of invention.  That is, without such control, the device would overheat the medium or underheat the medium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853